 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                 ***
                                                              Case No.2:15-cv-00927-RFB-VCF
 7   ARIE REDEKER,
                                                                   ORDER TO PRODUCE
 8               Plaintiff,                                          ARIE REDEKER,
 9   v.                                                                  #93073

10   STATE OF NEVADA, et al,
11                            Defendants.
12
13         TO:      MONICA NAVARRO, NEVADA DEPARTMENT OF CORRECTIONS; and
           TO:      PERRY RUSSELL, WARM SPRINGS CORRECTIONAL CENTER
14
                    CARSON CITY, NV
15                  UNITED STATES MARSHAL FOR THE DISTRICT OF
                    NEVADA AND ANY OTHER UNITED STATES MARSHAL
16
17           THE COURT HEREBY FINDS that ARIE REDEKER, #93073 , is presently
18   in custody of the Nevada Department of Corrections, located at Warm Springs Correctional
19   Center, Carson City, Nevada.
20           IT IS HEREBY ORDERED that the Warden of Warm Springs Correctional Center, or his
21   designee, shall transport and produce ARIE REDEKER, #93073, to the Lloyd D. George
22   United States Courthouse, 333 Las Vegas Boulevard, South, in LV Courtroom 7C, Las Vegas,
23   Nevada, on or about June 24, 2019, at the hour of 2:45 p.m., to attend the hearing in the instant
24   matter, and arrange for his appearance on said date as may be ordered and directed by the Court
25   entitled above, until the said ARIE REDEKER, #93073, is released and discharged by the said
26   Court; and that the said ARIE REDEKER, #93073, shall thereafter be returned to the custody
27   ///
28
     ///
 1   of the Warden, Warm Springs Correctional Center, Carson City, NV, under safe and secure
 2   conduct.
 3
 4         DATED this 6th day of June, 2019.
 5                                             _________________________________
                                               RICHARD F. BOULWARE, II
 6
                                               UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             Page 2 of 2
